Westreich v Westreich (2019 NY Slip Op 01257)





Westreich v Westreich


2019 NY Slip Op 01257


Decided on February 20, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 20, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
RUTH C. BALKIN
FRANCESCA E. CONNOLLY
LINDA CHRISTOPHER, JJ.


2017-02085
 (Index No. 201348/13)

[*1]Dale Westreich, respondent, 
vAnthony Westreich, appellant.


Laurence P. Greenberg, New York, NY (Seth Ginsberg and Scarlett Van Syoc of counsel), for appellant.
Cohen Rabin Stine Schumann LLP, New York, NY (Harriet Newman Cohen, Bonnie E. Rabin, Tim James, and Amanda Laird Creegan of counsel), for respondent.

DECISION & ORDER
In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Nassau County (Jeffrey A. Goodstein, J.), entered January 4, 2017. The order granted the plaintiff's application for an award of counsel fees to the extent of awarding her the sum of $425,000.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of the judgment of divorce in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment of divorce (see CPLR 5501[a][1]; Westreich v Westreich, _____ AD3d _____ [Appellate Division Docket No. 2016-10561; decided herewith]).
SCHEINKMAN, P.J., BALKIN, CONNOLLY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court